 1   or sentence in this case, except for ineffective assistance of counsel as noted above.
 2   If the Defendant files a notice of appeal, a habeas petition, or other collate�al
 3
     attack, notwithstanding this agreement, the Defendant agrees that this case shall,
4
     upon motion of the government, be remanded to the district court to detenhine
 5
     whether Defendant is in breach of this agreement and, if so, to permit the
 6
     government to withdraw from the Plea Agreement.
 7
           20. Integration Clause:
 8
           The United States and the Defendant acknowledge that this documept
 9
     constitutes the entire Plea Agreement between the United States and the
10
     Defendant, and no other promises, agreements, or conditions exist between the
11
     United States and the Defendant concerning the resolution of the case. This Plea
12
     Agreement is binding only upon the United States Attorney's Office for the
13
     Eastern District of Washington, and cannot bind other federal, state or local
14
15
     authorities. The United States and the Defendant agree that this agreeme � cannot

16   be modified except in a writing that is signed by the United

17   States and the Defendant.
18
19
20                                 Approvals and Signatures
21         Agreed and submitted on behalf of the United States Attorney's Ofi1ce for
22   the Eastern District of Washington.
23   Joseph H. Harrington
24   Acting United States Attorney
25                                                                6/24/202
26   Michael D. Murphy                                            Date
27
     Assistant United States Attorney

28


     Plea Agreement                          9
